Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 1 of 20 PageID# 3989



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


  NAVIENT SOLUTIONS,LLC,

                  Plaintiff,

                                                                l:19-cv-461 (LMB/TCB)

   THE LAW OFFICES OF JEFFREY LOHMAN,
      et al..


                  Defendants.


                                    MEMORANDUM OPINION


         Before the Court is defendants The Law Offices of Jeffrey Lohman's and Jeffrey

  Lohman's (collectively,"LOJL")Objection to the Magistrate Judge's Order Dated March II,

  2020("Objection").' In that Order, the magistrate judge denied LOJL's Motion for

  Reconsideration and imposed sanctions jointly on LOJL and its counsel.^ For the following

  reasons, LOJL's Objection will be overruled in part and sustained in part.

                                         I. BACKGROUND


         A. PlaintifPs Complaint^

         In this civil action, plaintiff Navient Solutions, LLC ("plaintiff or "Navient") generally

  alleges that the defendants, who are largely debt counseling companies and law firms, as well as

  various individuals affiliated with them, conspired together to defraud plaintiff out of millions of

  dollars in outstanding student loan debt in part by manufacturing federal lawsuits and arbitration




 'LOJL's Objection is joined only by defendant Jeremy Branch.
 ^ The magistrate judge also denied LOJL's Motion to Strike.
  ^ The allegations in this section are drawn from plaintiffs Second Amended Complaint.[See
  Dkt. 100].
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 2 of 20 PageID# 3990
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 3 of 20 PageID# 3991
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 4 of 20 PageID# 3992
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 5 of 20 PageID# 3993
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 6 of 20 PageID# 3994
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 7 of 20 PageID# 3995
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 8 of 20 PageID# 3996
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 9 of 20 PageID# 3997
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 10 of 20 PageID# 3998
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 11 of 20 PageID# 3999
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 12 of 20 PageID# 4000
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 13 of 20 PageID# 4001
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 14 of 20 PageID# 4002
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 15 of 20 PageID# 4003
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 16 of 20 PageID# 4004
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 17 of 20 PageID# 4005
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 18 of 20 PageID# 4006
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 19 of 20 PageID# 4007
Case 1:19-cv-00461-LMB-TCB Document 218 Filed 04/20/20 Page 20 of 20 PageID# 4008
